Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Leroy Campbell appeals the district court’s order denying his motion for an extension of time in which to appeal the court’s previous denial of relief on Campbell’s 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order and deny Campbell’s motion to assign counsel. Campbell v. Powers, No. 4:07-cv-04012-HFF (D.S.C. Aug. 30, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.